Grant, J.
(after stating the facts). Plaintiff insists that this case is ruled by Talbot Paving Co. v. Gorman, 103 Mich. 403 (61 N. W. 655, 27 L. R. A. 96). If this stone were sold under the contract of July 7th, this contention should prevail. But all the stone sold under that contract had been delivered, and no controversy arises over it. Defendants testified to another oral contract, by which the price was reduced, and plaintiff guaranteed the stone to be up to the specifications of the board of public works, and agreed to pay all expense incurred by defendants if it was not up to the guaranty. Plaintiff admitted a change in price, but denied any other oral agreement, and claimed that all the stone were shipped under the contract of July 7th. The jury found with the defend*185ants, and there was testimony to sustain their verdict. The inspection by the board of public works was made upon the streets where the stone was used, and this was known to the plaintiff. The expression, therefore, “on cars at Detroit,” or “f. o. b. cars at Detroit,” did not mean the place agreed upon for inspection and acceptance, but only defined the place where the expense of transportation of plaintiff ceased and that of the defendants began.
The judgment is affirmed.
The other Justices concurred.